     Case 3:19-cv-00045-W-JLB Document 18 Filed 07/02/20 PageID.2177 Page 1 of 20



1
2
3
4
5
6
7
8                             UNITED STATES DISTRICT COURT
9                           SOUTHERN DISTRICT OF CALIFORNIA
10
11   GERARD L.,                                          Case No.: 19-cv-00045-W (JLB)
12                                      Plaintiff,
                                                         REPORT AND
13   v.                                                  RECOMMENDATION REGARDING
                                                         CROSS-MOTIONS FOR SUMMARY
14   ANDREW M. SAUL,
                                                         JUDGMENT
     Acting Commissioner of Social Security,
15
                                      Defendant.1        (ECF Nos. 14, 16)
16
17
18         This Report and Recommendation is submitted to the Honorable Thomas J. Whelan,
19   United States District Judge, pursuant to 28 U.S.C. § 636(b)(1) and Civil Local Rule
20   72.1(c) of the United States District Court for the Southern District of California.
21         On January 8, 2019, plaintiff Gerard L. (“Plaintiff”) filed a Complaint pursuant to
22   42 U.S.C. § 1383(c) seeking judicial review of a decision by the Commissioner of Social
23   Security (“Commissioner”) denying his application for supplemental security income
24   benefits (“SSI”). (ECF No. 1.)
25
26
27
     1
           Andrew M. Saul, the acting Commissioner of Social Security, is substituted as
28   defendant for Nancy A. Berryhill. See Fed. R. Civ. P. 25(d).
                                                     1
                                                                                 19-cv-00045-W (JLB)
     Case 3:19-cv-00045-W-JLB Document 18 Filed 07/02/20 PageID.2178 Page 2 of 20



1          Now pending before the Court and ready for decision are the parties’ cross-motions
2    for summary judgment. (ECF Nos. 14, 16.) For the reasons set forth herein, the Court
3    RECOMMENDS that Plaintiff’s motion for summary judgment be DENIED, that the
4    Commissioner’s cross-motion for summary judgment be GRANTED, and that Judgment
5    be entered affirming the decision of the Commissioner and dismissing this action with
6    prejudice.
7    I.    PROCEDURAL BACKGROUND
8          On March 16, 2015, Plaintiff filed an application for SSI under Title XVI of the
9    Social Security Act, alleging disability beginning May 15, 2013. (Certified Administrative
10   Record (“AR”) at 170–79.)        After his application was denied initially and upon
11   reconsideration (AR 106–11, 115–20), Plaintiff requested an administrative hearing before
12   an administrative law judge (“ALJ”). (AR 121–23.) An administrative hearing was held
13   on July 18, 2017 before ALJ Mark B. Greenberg. (AR 33–53.) Plaintiff appeared at the
14   hearing with counsel, and testimony was taken from him, as well as from a vocational
15   expert (“VE”). (AR 33–53.)
16         As reflected in his February 12, 2018 hearing decision, ALJ Greenberg found that
17   Plaintiff had not been under a disability, as defined in the Social Security Act, from
18   March 16, 2015 through the date of decision. (AR 15–32.) ALJ Greenberg’s decision
19   became the final decision of the Commissioner on October 24, 2018, when the Appeals
20   Council denied Plaintiff’s request for review. (AR 4–9.) This timely civil action followed.
21   (AR 1–9.)
22   II.   SUMMARY OF THE ALJ’S FINDINGS
23         In rendering his decision, ALJ Greenberg followed the Commissioner’s five-step
24   sequential evaluation process. See 20 C.F.R. § 416.920(a). At step one, ALJ Greenberg
25   found that Plaintiff had not engaged in substantial gainful activity since March 16, 2015,
26   the application date. (AR 20–21.)
27         At step two, ALJ Greenberg found that Plaintiff had the following severe
28   impairments:   diabetes   mellitus;   obesity,   status   post   gastric   bypass    surgery;

                                                  2
                                                                                 19-cv-00045-W (JLB)
     Case 3:19-cv-00045-W-JLB Document 18 Filed 07/02/20 PageID.2179 Page 3 of 20



1    gastroesophageal reflux disease (GERD); lumbar strain with lower back pain/disc disease;
2    plantar fasciitis; coronary syndrome with respiratory failure; deep vein thrombosis;
3    obstructive sleep apnea; bipolar disorder; a history of drug and alcohol abuse; there is also
4    a reported history of possible traumatic brain injury. (AR 21.)
5           At step three, ALJ Greenberg found that Plaintiff did not have an impairment or
6    combination of impairments that met or medically equaled the severity of one of the
7    impairments listed in the Commissioner’s Listing of Impairments. (AR 21–22.)
8           Next, ALJ Greenberg determined that Plaintiff had the residual functional capacity
9    (“RFC”) “to perform medium work” with the following limitations:
10
            he can frequently perform postural activities but cannot climb ladders, ropes,
11          or scaffolds; he can have no concentrated exposure to extreme heat or extreme
            wetness; no exposure to hazards; and he is limited to performing simple and
12
            routine tasks in a nonpublic setting with no more than occasional interactions
13          with coworkers or supervisors in a habituated work setting.
14   (AR 23.)
15          For purposes of his step four determination, ALJ Greenberg determined that Plaintiff
16   had no past relevant work. (AR 27.)
17          ALJ Greenberg then proceeded to step five of the sequential evaluation process.
18   Based on the VE’s testimony that a hypothetical person with Plaintiff’s vocational profile
19   and RFC could perform the requirements of occupations that existed in significant numbers
20   in the national economy (i.e., laundry worker, hand packager), ALJ Greenberg found that
21   Plaintiff was not disabled under the law from March 16, 2015 through the date of decision.
22   (AR 27–28.)
23   III.   PLAINTIFF’S CLAIM OF ERROR
24          As reflected in Plaintiff’s motion for summary judgment, the disputed issue that
25   Plaintiff is raising as the ground for reversal and remand is as follows:
26          1.     Whether ALJ Greenberg’s determination that Plaintiff is limited to medium
27                 work is supported by substantial evidence in the record. (See ECF No. 14-1.)
28   ///

                                                   3
                                                                                 19-cv-00045-W (JLB)
     Case 3:19-cv-00045-W-JLB Document 18 Filed 07/02/20 PageID.2180 Page 4 of 20



1    IV.   STANDARD OF REVIEW
2          Under 42 U.S.C. § 405(g), this Court reviews the Commissioner’s decision to
3    determine whether the Commissioner’s findings are supported by substantial evidence and
4    whether the proper legal standards were applied. DeLorme v. Sullivan, 924 F.2d 841, 846
5    (9th Cir. 1991); see also 42 U.S.C. § 1383(c)(3). Substantial evidence means “more than
6    a mere scintilla” but less than a preponderance. Richardson v. Perales, 402 U.S. 389, 401
7    (1971); Desrosiers v. Sec’y of Health & Human Servs., 846 F.2d 573, 575–76 (9th Cir.
8    1988). Substantial evidence is “such relevant evidence as a reasonable mind might accept
9    as adequate to support a conclusion.” Richardson, 402 U.S. at 401. This Court must review
10   the record as a whole and consider adverse as well as supporting evidence. Green v.
11   Heckler, 803 F.2d 528, 529–30 (9th Cir. 1986). Where evidence is susceptible of more
12   than one rational interpretation, the Commissioner’s decision must be upheld. Gallant v.
13   Heckler, 753 F.2d 1450, 1453 (9th Cir. 1984). In reaching his findings, the ALJ is entitled
14   to draw inferences which logically flow from the evidence. Id.
15   V.    DISCUSSION
16         A.    Background
17         Plaintiff previously applied for a period of disability, disability insurance benefits,
18   and SSI. (AR 18.) In a final decision, dated May 14, 2013, ALJ John W. Wojciechowski
19   determined that Plaintiff had the following severe impairments: lumbar strain, diabetes
20   mellitus, obesity, bipolar disorder, and alcohol abuse/dependence in self-reported
21   remission. (AR 89.) ALJ Wojciechowski then found that Plaintiff did not have an
22   impairment or combination of impairments that met or medically equaled the severity of
23   one of the impairments listed in the Commissioner’s Listing of Impairments. (AR 90.)
24   Next, ALJ Wojciechowski found that Plaintiff had the following RFC:
25         After careful consideration of the entire record, the undersigned finds that the
26         claimant has the residual functional capacity to perform less than the full range
           of medium work as defined in 20 CFR 404.1567(c) and 416.967(c), consisting
27         of lifting no more than fifty pounds at a time with frequent lifting or carrying
28         of objects weighing up to twenty-five pounds. If someone can do medium

                                                   4
                                                                                 19-cv-00045-W (JLB)
     Case 3:19-cv-00045-W-JLB Document 18 Filed 07/02/20 PageID.2181 Page 5 of 20



1          work, we determine that he or she can also do medium, light and sedentary
           work. The claimant is able to stand or walk at least six hours in an eight-hour
2
           workday and sitting at least six hours in an eight-hour workday. He can also
3          frequently climb ramps and stairs, balance, bend, stoop, kneel, crouch or
           crawl. The claimant is able to occasionally climb ladders, ropes and
4
           scaffolding. He is also limited to simple routing [sic] tasks with no public
5          contact and only occasional interaction with co-workers and supervisors.
6    (AR 91.) ALJ Wojciechowski proceeded to find that Plaintiff was unable to perform any
7    past relevant work. (AR 97.) Ultimately, taking into consideration Plaintiff’s age,
8    education, work experience, and RFC, ALJ Wojciechowski found that Plaintiff had
9    acquired work skills from past relevant work that were transferrable to other occupations
10   with jobs existing in significant numbers in the national economy and was therefore not
11   disabled. (AR 97–98.)
12         In the hearing decision at issue before the Court now, ALJ Greenberg recognized the
13   prior adjudication at the beginning of his decision and stated as follows:
14         [W]ith respect to the unadjudicated period under the current application for
15         [SSI], there is a rebuttable presumption of continuing nondisability under the
           Chavez Acquiescence Ruling (Social Security Acquiescence Ruling (AR) 97-
16         4(9)). However, upon reviewing the criteria of AR 97-4(9), the undersigned
17         finds that the presumption of continuing nondisability has been rebutted.
           In making this finding, the undersigned concludes new and material
18         evidence that was not previously considered demonstrates an increase in
19         the severity of the claimant’s impairments as well as the existence of new
           impairments. In addition, the claimant has changed age categories since then
20         (see 20 CFR 416.963). Accordingly, the undersigned does not give res
21         judicata effect to the findings of the prior ALJ’s decision under the
           sequential evaluation process for determining disability.
22
23   (AR 18 (emphasis added).)
24         ALJ Greenberg then proceeded through the sequential evaluation process. At step
25   two, ALJ Greenberg identified the same severe impairments as ALJ Wojciechowski and
26   then concluded that Plaintiff had the following new severe impairments: gastroesophageal
27
28

                                                  5
                                                                                  19-cv-00045-W (JLB)
     Case 3:19-cv-00045-W-JLB Document 18 Filed 07/02/20 PageID.2182 Page 6 of 20



1    reflux disease (GERD); lumbar strain with lower back pain/disc disease;2 plantar fasciitis;
2    coronary syndrome with respiratory failure; deep vein thrombosis; obstructive sleep apnea;
3    a history of drug abuse; and a reported history of possible traumatic brain injury.3
4    (Compare AR 21 with AR 89.)4
5          In determining Plaintiff’s RFC, ALJ Greenberg discussed Plaintiff’s medical records
6    in detail. (AR 23–25.) ALJ Greenberg then assigned weight to the various medical and
7    psychological opinions. (AR 26–27.) ALJ Greenberg gave great weight to the opinions
8    of (1) S. Laiken, M.D. (state agency medical consultant), (2) R. Masters, M.D. (state
9    agency medical consultant), (3) Harvey Bilik, Psy.D. (state agency psychological
10   consultant), and (4) Myles Friedland, Ph.D. (state agency psychological consultant). (AR
11   26–27.) ALJ Greenberg determined that their “overall opinions regarding [Plaintiff’s]
12   medium [RFC], restriction to simple work, and benefit from reduced interactions with the
13   public are supported by the medical records’ portrayal of [Plaintiff’s] limited positive
14   symptoms, unremarkable diagnostic reports, mostly normal mental status examination
15   findings, routine treatment, and stable condition overall.” (AR 26.)
16         ALJ Greenberg also gave great weight to the medical interrogatory response
17   submitted by impartial medical expert Harold Milstein, M.D. (AR 26.) ALJ Greenberg
18   noted that Dr. Milstein had the benefit of reviewing Plaintiff’s complete medical history,
19   and that his conclusions regarding Plaintiff’s physical limitations were “consistent with the
20   clinical records’ depiction of [Plaintiff’s] somewhat controlled back pain, obesity, diabetes,
21
22
     2
23          ALJ Wojciechowski also identified lumbar strain as a severe impairment, but
     ALJ Greenberg added that it was a “lumbar strain with lower back pain/disc disease.” (AR
24   21, 89.)
     3
25          Both ALJs identified one of Plaintiff’s severe impairments as obesity, but ALJ
     Greenberg noted that it was “obesity, status post gastric bypass surgery.” (AR 21, 89.)
26   Plaintiff underwent gastric bypass surgery in June 2015. (See AR 1299, 1338.)
     4
27          The Commissioner acknowledges that ALJ Greenberg “found both an increase in
     the severity of Plaintiff’s impairments since the May 14, 2013 decision as well as new
28   medically determinable impairments.” (ECF No. 16-1 at 7–8.)
                                                   6
                                                                                  19-cv-00045-W (JLB)
     Case 3:19-cv-00045-W-JLB Document 18 Filed 07/02/20 PageID.2183 Page 7 of 20



1    and deep vein thrombosis, and the isolated nature of his respiratory failure episode.” (AR
2    26.) Lastly, ALJ Greenberg assigned little weight to John Keltner, M.D.’s, mental
3    impairment questionnaire and August 2015 statement. (AR 26.)
4          ALJ Greenberg concluded that the following RFC is supported by the evidence and
5    medical opinions in the record:
6          [Plaintiff] has the residual functional capacity to perform medium work as
7          defined in 20 CFR 416.967(c), except he has the following additional
           limitations: he can frequently perform postural activities but cannot climb
8          ladders, ropes, or scaffolds; he can have no concentrated exposure to extreme
9          heat or extreme wetness; no exposure to hazards; and he is limited to
           performing simple and routine tasks in a nonpublic setting with no more than
10         occasional interactions with coworkers or supervisors in a habituated work
11         setting.
12   (AR 23.)
13         Therefore, after taking into consideration Plaintiff’s worsening and new severe
14   impairments, ALJ Greenberg added the following limitations to Plaintiff’s RFC: (1) cannot
15   climb ladders, ropes, or scaffolds, whereas he used to be able to do these things
16   “occasionally”; (2) can have no concentrated exposure to extreme heat or extreme wetness
17   and no exposure to hazards; and (3) must be in a habituated work setting. (Compare AR
18   23 with AR 91.) ALJ Greenberg concluded that Plaintiff had no past relevant work, but
19   could perform the requirements of occupations that existed in significant numbers in the
20   national economy (e.g., laundry worker, hand packager), and therefore was not disabled
21   from March 16, 2015 through the date of decision. (AR 27–28.)
22         B.    Analysis
23         In his motion for summary judgment, Plaintiff contends that reversal is warranted
24   because ALJ Greenberg’s determination that he was limited to medium work is not
25   supported by substantial evidence. (ECF No. 14-1 at 4.) As his first argument, Plaintiff
26   initially argued that ALJ Greenberg improperly found the exact same RFC as ALJ
27   Wojciechowski “despite an admitted worsening of [Plaintiff’s] condition.” (Id.) However,
28

                                                 7
                                                                              19-cv-00045-W (JLB)
     Case 3:19-cv-00045-W-JLB Document 18 Filed 07/02/20 PageID.2184 Page 8 of 20



1    Plaintiff now concedes that ALJ Greenberg did not find the exact same RFC as ALJ
2    Wojciechowski. (ECF No. 17 at 5.) Therefore, this argument need be addressed no further.
3          Next, Plaintiff argues that ALJ Greenberg erred in relying on the opinion of
4    Dr. Laiken because his opinion was based on an application of the Chavez presumption of
5    continuing nondisability, despite ALJ Greenberg finding that the Chavez presumption had
6    been rebutted.    (ECF No. 14-1 at 5.)      Lastly, Plaintiff argues that ALJ Greenberg
7    improperly relied on Dr. Milstein’s opinion in formulating the RFC. (Id. at 7–8.) The
8    Court will address these arguments below.
9                 1.    ALJ Greenberg Erred in Relying on Dr. Laiken’s Opinion
10         When adjudicating a subsequent claim involving an unadjudicated period, as here, a
11   presumption of continuing nondisability exists and a claimant is not disabled with respect
12   to that period unless the claimant rebuts the presumption. Social Security Acquiescence
13   Ruling (“SSAR”) 97-4(9), 1997 WL 742758, at *3 (Dec. 3, 1997); see also Chavez v.
14   Bowen, 844 F.2d 691, 693 (9th Cir. 1988). The presumption, set forth in Chavez, may be
15   rebutted by showing a “changed circumstance” affecting the issue of disability such as a
16   change in a claimant’s age category, an increase in the severity of a claimant’s impairment,
17   or the alleged existence of an impairment not previously considered. Id.; see also Chavez,
18   844 F.2d at 693 (“The claimant, in order to overcome the presumption of continuing
19   nondisability arising from the first administrative law judge’s findings of nondisability,
20   must prove ‘changed circumstances’ indicating a greater disability.”).
21         However, even if a claimant rebuts the presumption, the prior RFC must be given
22   effect unless there is new and material evidence relating to the determination or there has
23   been a change in the law, regulations, or rulings affecting the finding or the method for
24   arriving at the finding. Id.; Chavez, 844 F.2d at 694; see also Alekseyevets v. Colvin, 524
25   F. App’x 341, 344 (9th Cir. 2013) (“Although the first ALJ’s RFC findings are entitled to
26   ‘some res judicata consideration,’ . . . the Chavez presumption does not prohibit a
27   subsequent ALJ from considering new medical information and making an updated RFC
28   determination.”) (citing Stubbs-Danielson v. Astrue, 539 F.3d 1169, 1173 (9th Cir. 2008)).

                                                  8
                                                                                19-cv-00045-W (JLB)
     Case 3:19-cv-00045-W-JLB Document 18 Filed 07/02/20 PageID.2185 Page 9 of 20



1          Here, in support of his determination that Plaintiff had the ability to perform medium
2    work, ALJ Greenberg relied, at least in part, on the opinions of Dr. Laiken, Dr. Masters,
3    and Dr. Milstein, to whose opinions he gave great weight. (AR 26.) On July 8, 2015,
4    Dr. Laiken, a state agency medical consultant, opined that Plaintiff met the exertional
5    requirements5 supporting medium work.6 (AR 59, 61–62.) Specifically, Dr. Laiken opined
6    in a physical RFC assessment that Plaintiff could occasionally lift and/or carry 50 pounds,
7    frequently lift and/or carry 25 pounds, stand and/or walk (with normal breaks) about six
8    hours in an eight-hour workday, sit (with normal breaks) about six hours in an eight-hour
9    workday, and push and/or pull an unlimited amount other than as shown for lift and/or
10   carry. (AR 61–62.) Dr. Laiken further opined that Plaintiff could frequently climb ramps
11   and stairs, balance, stoop, kneel, crouch, and crawl, and occasionally climb ladders, ropes,
12   and scaffolds. (AR 62.) Dr. Laiken identified no environmental or communicative
13   limitations. (AR 62.)
14         Under the heading “Findings of Fact and Analysis of Evidence,” Dr. Laiken
15   discussed Plaintiff’s physical issues, stating as follows:
16         [Medical record] reviewed and Hx is essentially as described above. Prior
17         claim was denied by ALJ on 5/14/14. CE gave [medical source statement]
           with 50/25 [lift and carry] & 6/8 [walking/standing]. Per CFRs quoted by
18         ALJ this is a medium, not a light RFC. [C]ardiac [workup] was negative,
19         despite the multiple ER visits. There has been no material change since ALJ
20
21   5
            An “exertional activity” is defined as “[o]ne of the primary strength activities
22   (sitting, standing, walking, lifting, carrying, pushing, and pulling) defining a level of
     work.” Social Security Ruling (“SSR”) 83-10, 1983 WL 31251, at *5 (Jan. 1, 1983).
23   6
            Medium work is defined, in relevant part, as follows:
24         [L]ifting no more than 50 pounds at a time with frequent lifting or carrying of
           objects weighing up to 25 pounds. A full range of medium work requires
25
           standing or walking, off and on, for a total of approximately 6 hours in an 8-
26         hour workday in order to meet the requirements of frequent lifting or carrying
           objects weighing up to 25 pounds. As in light work, sitting may occur
27
           intermittently during the remaining time.
28   SSR 83-10, 1983 WL 31251, at *6; see also 20 C.F.R.§ 416.967(c).
                                                   9
                                                                                19-cv-00045-W (JLB)
     Case 3:19-cv-00045-W-JLB Document 18 Filed 07/02/20 PageID.2186 Page 10 of 20



1          decision. Chavez applies and ALJ RFC will be adopted. Stuart L Laiken,
           MD, PhD 19/04, 07/08/2015.
2
3    (AR 59.) In determining Plaintiff’s RFC, ALJ Greenberg adopted Dr. Laiken’s opinions
4    in part but rejected his opinion that Plaintiff could occasionally climb ladders, ropes, and
5    scaffolds and added environmental limitations.
6          Plaintiff argues that ALJ Greenberg erred in relying on Dr. Laiken because
7    Dr. Laiken applied the Chavez presumption of continuing disability in forming his opinion.
8    Based on the Court’s review of Dr. Laiken’s opinion, it appears that he simply applied the
9    Chavez presumption, as his physical RFC assessment reflects the same restrictions
10   identified by ALJ Wojciechowski in Plaintiff’s prior RFC. (Compare AR 61–62 with AR
11   91.)7 To the extent Dr. Laiken simply applied the Chavez presumption, the Court agrees
12   that ALJ Greenberg erred in relying on his opinion to support Plaintiff’s RFC, as it
13   contradicts ALJ Greenberg’s finding that there were several new impairments and changed
14   circumstances. See Vasquez v. Astrue, 572 F.3d 586, 598 (9th Cir. 2009) (finding the ALJ’s
15   improper reliance on the Chavez presumption constituted legal error).8 However, for the
16
17
18   7
            The Court notes that the Disability Adjudicator/Examiner stated in Plaintiff’s initial
19   Disability Determination Explanation that “Chavez applies, but [is] not adopted.” (AR 66–
     67.) This contrasts with Dr. Laiken’s statement about his own analysis quoted above—
20   “Chavez applies and ALJ RFC will be adopted.” (AR 59.) The former statement,
21   apparently attributable to the Disability Adjudicator/Examiner, appears to be in recognition
     of the fact that Dr. Bilik, who assessed Plaintiff’s mental RFC, found more severe
22   limitations and suggested not adopting the prior RFC in full. (See AR 59–66.) Dr. Laiken
23   signed and dated both his assessment and Personalized Disability Explanation on
     07/08/2015. (AR 59, 67.) Conversely, Dr. Bilik’s expression that adoption of the prior
24   ALJ decision is not appropriate due to changes in Plaintiff’s mental health is dated
25   07/27/15, and the Disability Adjudicator/Examiner’s statement about Chavez not being
     adopted is dated 07/28/15. (AR 59–60, 65–67.) The Court therefore agrees with Plaintiff’s
26   conclusion that Dr. Laiken relied on the Chavez presumption in forming his opinion.
     8
27          Even if ALJ Greenberg was entitled to rely on Dr. Laiken’s opinion, the Court
     expresses the same concerns about Dr. Laiken’s opinion as it does about Dr. Masters’
28   opinion, which the Court addresses below.
                                                  10
                                                                                 19-cv-00045-W (JLB)
     Case 3:19-cv-00045-W-JLB Document 18 Filed 07/02/20 PageID.2187 Page 11 of 20



1    reasons set forth below, the Court finds that this error was harmless. See Molina v. Astrue,
2    674 F.3d 1104, 1115 (9th Cir. 2012) (an ALJ’s error is harmless where it is
3    “inconsequential to the ultimate nondisability determination” (citations omitted)); see also
4    Gunnels v. Comm’r of Soc. Sec. Admin., No. CV-18-00543-TUC-EJM, 2020 WL 525681,
5    at *11 (D. Ariz. Feb. 3, 2020) (finding the ALJ’s error in applying Chavez harmless where
6    the ALJ still conducted the five-step sequential inquiry and made an “RFC assessment
7    based on the medical evidence, objective findings, opinion statements, and Plaintiff’s
8    testimony” (citing Plummer v. Berryhill, 747 F. App’x 631 (9th Cir. 2019)).
9                  2.   ALJ Greenberg’s Determination that Plaintiff Was Limited to Medium
10                      Work is Supported by Substantial Evidence in the Record
11         Even if ALJ Greenberg erred in relying on Dr. Laiken’s opinion, it was not the only
12   evidence in the record, nor the only opinion, on which ALJ Greenberg relied to determine
13   Plaintiff’s RFC to perform medium work. The Court now turns to examining whether
14   ALJ Greenberg’s determination that Plaintiff was able to perform medium work is
15   supported by substantial evidence in the record. Specifically, the Court turns to address
16   the opinions of Dr. Masters (not discussed by Plaintiff) and Dr. Milstein.
17                      a.     Dr. Masters’ Opinion
18         On September 18, 2015, Dr. Masters, another state agency medical consultant,
19   generally concurred with Dr. Laiken’s RFC assessment, but added additional restrictions.
20   Dr. Masters added that Plaintiff (1) could never climb ladders, ropes, and scaffolds (due to
21   his morbid obesity), and (2) had certain environmental limitations, such that he should
22   avoid concentrated exposure to extreme heat and wetness, and avoid even moderate
23   exposure to hazards (due to his morbid obesity). (AR 76–77.) Under the heading “Findings
24   of Fact and Analysis of Evidence,” Dr. Masters discussed Plaintiff’s physical issues, stating
25   as follows:
26
           This morbidly obese 57 [year old] male alleges disability due to pericarditis,
27         NIDDM, angina, obesity, and GERD. Cardiac w/u revealed an old non-
28         transmural injury of the mid to distal anteroseptal wall with a small (5%) area

                                                  11
                                                                                  19-cv-00045-W (JLB)
     Case 3:19-cv-00045-W-JLB Document 18 Filed 07/02/20 PageID.2188 Page 12 of 20



1          of peri-infarct ischemia of the (L) distal lateral LV wall. The LV EF was 70%.
           The clmt has been treated for lumbar strain. The BP was 86/57 mmHg on
2
           5/27/15.
3
           On recon, there are no new allegations and additional records indicate no
4
           material change in medical status. I have reviewed the evidence in the file
5          and a determination of medium RFC, which is consistent with the ALJ
           decision dated 5/14/13, is appropriate. RHMASTERS, MD #46.
6
7    (AR 72.) Similarly, under the heading “RFC – Additional Explanation,” Dr. Masters
8    stated: “ALJ decision adopted.” (AR 77.)9
9          In his decision, ALJ Greenberg adopted in full Dr. Masters’ opinions in determining
10   Plaintiff’s physical RFC. (See AR 23.) ALJ Greenberg explained that he accorded “greater
11   weight to Dr. Masters’[] physical assessment over that of Dr. Laiken because Dr.
12   Masters’[] specification of postural and environmental limitations is more consistent with
13   the evidence as a whole, including the evidence of [Plaintiff’s] persistent complaints of
14   pain and probable limitations associated with his obesity.” (AR 26.)
15                      b.    Dr. Milstein’s Opinion
16         During the administrative hearing, ALJ Greenberg stated: “So, we’ve got a lot of
17   records that the state agency didn’t see. . . . [S]o I’m thinking . . . [of] having [an]
18   interrogatory on the physical.”10     (AR 48; see also AR 18.)          Accordingly, on
19   November 13, 2017, ALJ Greenberg requested a professional opinion from Dr. Milstein in
20   the form of interrogatories. (AR 2062–72.) ALJ Greenberg attached the interrogatory
21
22
23
24   9
           Although Dr. Masters stated “ALJ decision adopted,” he clearly did not apply the
25   Chavez presumption. (AR 72.) Not only does his RFC assessment differ from that of
     ALJ Wojciechowski (compare AR 75–77 with AR 91), but he stated that he reviewed the
26   evidence in the file and made a determination “which is consistent with the ALJ decision”
27   not an application of the decision (AR 72).
     10
           This contrasts with Plaintiff’s assertion, not born out by the record, that
28   ALJ Greenberg stated that he would be ordering a consultative exam. (ECF 14-1 at 5, 7.)
                                                 12
                                                                               19-cv-00045-W (JLB)
     Case 3:19-cv-00045-W-JLB Document 18 Filed 07/02/20 PageID.2189 Page 13 of 20



1    form and a disc containing all “exhibits selected for inclusion in the record of this case” for
2    Dr. Milstein’s review. (AR 2062.)
3          On or about November 15, 2017, Dr. Milstein submitted a response. (AR 2074–84.)
4    Dr. Milstein opined that Plaintiff could occasionally lift and carry 50 pounds, frequently
5    lift and carry 20 pounds, sit six hours without interruption, stand three hours without
6    interruption, and walk one hour without interruption. (AR 2079–80.) Dr. Milstein further
7    opined that Plaintiff could sit eight hours total in an eight-hour workday, stand four hours
8    total in an eight-hour workday, and walk two hours total in an eight-hour workday. (AR
9    2080.) Dr. Milstein also opined that Plaintiff could continuously reach, handle, finger, feel,
10   and push/pull; frequently operate foot controls, balance, stoop, and kneel; and occasionally
11   climb stairs/ramps, climb ladders/scaffolds, crouch, and crawl.              (AR 2081–82.)
12   Dr. Milstein attributed Plaintiff’s postural (e.g., climbing, crouching, crawling) and
13   lifting/carrying limitations to his chronic back pain and obesity. (AR 2079, 2082.)
14         In addition, Dr. Milstein opined that Plaintiff could continuously be exposed to very
15   loud noises, extreme heat and cold, vibrations, dust, odors, fumes and pulmonary irritants,
16   humidity and wetness, and operate a motor vehicle, but could only occasionally be exposed
17   to unprotected heights and moving mechanical parts. (AR 2083.) Dr. Milstein attributed
18   these limitations to Plaintiff’s diabetes and noted his history of respiratory failure, but he
19   added that Plaintiff had no lingering limitations. (AR 2083.)
20         ALJ Greenberg gave great weight to Dr. Milstein’s opinions.                   (AR 26.)
21   ALJ Greenberg noted that Dr. Milstein had the benefit of reviewing Plaintiff’s complete
22   medical history and found that his conclusions were “consistent with the clinical records’
23   depiction of the claimant’s somewhat controlled back pain, obesity, diabetes, and deep vein
24   thrombosis, and the isolated nature of his respiratory failure episode.” (AR 26.) However,
25   ALJ Greenberg gave greater weight to Dr. Masters’ opinion because it was more consistent
26   with the evidence. (AR 26.)
27   ///
28   ///

                                                   13
                                                                                   19-cv-00045-W (JLB)
     Case 3:19-cv-00045-W-JLB Document 18 Filed 07/02/20 PageID.2190 Page 14 of 20



1                       c.    Analysis
2                             i.     Dr. Masters
3          Plaintiff does not address the opinion of Dr. Masters, to which ALJ Greenberg gave
4    the greatest weight. ALJ Greenberg adopted Dr. Masters’ opinions as to Plaintiff’s
5    physical restrictions in full. Instead, Plaintiff focuses on ALJ Greenberg’s assessment of
6    Dr. Milstein’s opinion. However, the Court will first address Dr. Masters’ opinion.
7          Dr. Masters reviewed and considered Plaintiff’s medical records through
8    approximately September 2015. Plaintiff’s medical records continue, however, through
9    March 2017. (See AR 1770–71, 1784.) ALJ Greenberg summarized a portion of Plaintiff’s
10   records between September 2015 and March 2017 as follows:
11         In March 2016, the claimant complained of chest pains, though a cardiac stress
12         showed no indication of acute ischemia, and no indications of acute coronary
           syndrome were found ([AR 1913 (3/25/16)]. However, from March 25 to
13         April 13, 2016, the claimant was hospitalized due to concerns for possible
14         acute coronary syndrome, acute renal failure, pneumonia, and respiratory
           failure, but despite these conditions, an electrocardiogram and perfusion scan
15         still showed negative findings without signs of congestive heart failure ([AR
16         1915, 1923, 1938, 1983, 2038–39, 2056]).
17         Although the claimant developed deep vein thrombosis in the left brachial and
           basilica veins, no such impairment was found in his lower extremities ([AR
18         1910–11 (4/1/16), 1978–79 (4/1/16), 2033–34 (4/1/16)]). To treat his left arm
19         deep vein thrombosis, the claimant underwent Dabigatran anticoagulant
           therapy ([AR 1269 (4/26/16)]). In late May 2016, a superficial thrombus was
20         found in the right cephalic vein, but the claimant was again continued on
21         Dabigatran with instructions to apply warm compresses to relieve any
           swelling ([AR 1821 (5/25/16), 1863 (5/25/16)]). An echocardiogram from
22         May 2016 indicated moderate concentric left ventricular hypertrophy, mild
23         diastolic dysfunction, a moderately dilated left atrium, and otherwise normal
           findings ([AR 1416 (5/23/16)]). Recent treatment records emphasize the
24         claimant’s lack of chest pain, shortness of breath, or abdominal pain ([AR
25         1457 (3/25/17)]).

26   (AR 25.) Based on the foregoing, it is clear, as ALJ Greenberg recognized, that Dr. Masters
27   did not have access to many of Plaintiff’s records. (AR 48.) Notably, at least two of the
28   new severe impairments identified by ALJ Greenberg in his decision—Plaintiffs’ coronary

                                                   14
                                                                               19-cv-00045-W (JLB)
     Case 3:19-cv-00045-W-JLB Document 18 Filed 07/02/20 PageID.2191 Page 15 of 20



1    syndrome with respiratory failure and deep vein thrombosis—did not appear until after
2    Dr. Masters formulated his opinion.
3          Opinions of a non-examining physician may serve as substantial evidence only when
4    they are supported by other evidence in the record and are consistent with it. Andrews v.
5    Shalala, 53 F.3d 1035, 1041 (9th Cir. 1995); see also Thomas v. Barnhart, 278 F.3d 947,
6    957 (9th Cir. 2002) (“The opinions of non-treating or non-examining physicians may . . .
7    serve as substantial evidence when the opinions are consistent with independent clinical
8    findings or other evidence in the record.”). “[T]he fact that a non-examining state agency
9    physician fails to review the entire record does not, by itself, mean that his or her opinion
10   cannot serve as substantial evidence.” Maliha K. v. Saul, No. 8:19-cv-00877-MAA, 2020
11   WL 2113671, at *6 (C.D. Cal. May 4, 2020) (citing Owen v. Saul, 808 F. App’x 421 (9th
12   Cir. 2020) (“[T]here is always some time lapse between a consultant’s report and the ALJ
13   hearing and decision, and the Social Security regulations impose no limit on such a gap in
14   time.”); Meadows v. Saul, 807 F. App’x 643, 647 (9th Cir. 2020) (“[A]lthough the non-
15   examining state agency physicians did not review any evidence beyond August 2014, the
16   ALJ did not err in giving great weight to the physicians’ opinions.”)).
17         At the time Dr. Masters issued his opinion, he had considered all the evidence before
18   him. Accordingly, ALJ Greenberg did not err in giving great weight to his opinion. See
19   Meadows, 807 F. App’x at 647. However, it is “erroneous for an ALJ to rely on a non-
20   examining physician’s opinion if the physician had no opportunity to review subsequent
21   evidence that undermined that opinion.” Maliha K., 2020 WL 2113671, at *6 (citing Hill
22   v. Astrue, 698 F.3d 1153, 1160–61 (9th Cir. 2012) (holding that a non-examining
23   physician’s opinion that failed to consider a more recent, severe panic attack that was
24   inconsistent with the physician’s opinion could not provide substantial evidence to support
25   the ALJ’s decision)).
26         Here, ALJ Greenberg does not identify any subsequent evidence that undermined
27   Dr. Masters’ opinion. Dr. Masters had no opportunity, however, to review any evidence
28   regarding two of Plaintiff’s new severe impairments. Therefore, the Court finds that

                                                  15
                                                                                 19-cv-00045-W (JLB)
     Case 3:19-cv-00045-W-JLB Document 18 Filed 07/02/20 PageID.2192 Page 16 of 20



1    Dr. Masters’ opinion alone could not provide substantial evidence to support Plaintiff’s
2    RFC. Accordingly, the Court turns to ALJ Greenberg’s assessment of Dr. Milstein’s
3    opinion.
4                              ii.    Dr. Milstein
5          The only physician who did review all of Plaintiff’s records was Dr. Milstein, who,
6    like the state agency medical consultants, was a non-examining physician. Plaintiff argues
7    that Dr. Milstein’s opinion does not support the full range of medium work.11 (ECF No.
8    14-1 at 7.) SSR 83-10 provides that medium work “requires standing or walking, off and
9    on, for a total of approximately 6 hours in an 8-hour workday” and that “sitting may occur
10   intermittently during the remaining time.” SSR 83-10, 1983 WL 31251, at *6.12 Without
11   citing to any supporting authority for his interpretation, Plaintiff argues that the word
12   “may” indicates “that to perform the full range of medium work, one must have the ability
13   to stand or walk for more than six hours as one ‘may’ or ‘may not’ have the opportunity to
14   sit for two hours of the day.” (ECF No. 14-1 at 8 (emphasis added).) In other words,
15   Plaintiff argues that “may” means that “the person might sit in the remaining two hours,”
16   “[b]ut even if the worker does sit, the ruling does not imply that the person sits for the
17   remaining two hours.” (Id.) Plaintiff concludes that “[i]t is the inability sit down after six
18   hours of standing and lifting that precludes the full range of medium work.” (Id.)
19         The Court finds that Dr. Milstein’s opinion does support ALJ Greenberg’s
20   determination that Plaintiff had the RFC to perform medium work. Dr. Milstein opined
21
22
     11
23          The Court notes that ALJ Greenberg determined that Plaintiff’s ability to perform
     the full range of work at the medium exertional level was “impeded by additional [non-
24   exertional] limitations,” which he included in his hypothetical to the VE. (AR 27–28.)
     12
25          SSRs are “binding on ALJs.” Terry v. Sullivan, 903 F.2d 1273, 1275 n.1 (9th Cir.
     1990). SSRs do not have the force of law. Holohan v. Massanari, 246 F.3d 1195, 1202
26   n.1 (9th Cir. 2001). However, because they represent the Commissioner’s interpretation
27   of the agency’s regulations, courts give them some deference. Bunnell v. Sullivan, 947
     F.2d 341, 346 n.3 (9th Cir. 1991) (en banc).
28

                                                   16
                                                                                  19-cv-00045-W (JLB)
     Case 3:19-cv-00045-W-JLB Document 18 Filed 07/02/20 PageID.2193 Page 17 of 20



1    that Plaintiff had the ability to walk or stand, off and on, approximately six hours in an
2    eight-hour day.13 (See AR 2080.) That is consistent with SSR 83-10, which provides that
3    “medium work requires standing or walking, off and on, for a total of approximately 6
4    hours in an 8-hour workday in order to meet the requirements of frequent lifting or carrying
5    objects weighing up to 25 pounds.” SSR 83-10, 1983 WL 31251, at *6. Because
6    Dr. Milstein’s opinion matches the very definition of the limits of medium work, Plaintiff’s
7    argument that the opinion does not support ALJ Greenberg’s determination is without
8    merit. See Bailey v. Astrue, No. EDCV09-1452-OP, 2010 WL 1233459, at *4 (C.D. Cal.
9    Mar. 22, 2010) (“By definition, therefore, Plaintiff’s contention that ‘many jobs that are
10   considered light work14 may require an individual like the plaintiff, to sit, stand and/or walk
11   for more than six hours in an eight hour day’ . . . is without support.”).
12         Finally, where, as here, the ALJ refers to “medium work” in the hypothetical given
13   to the VE, courts have determined that that reference to medium work is widely understood
14   to encompass the ability to walk or stand, off and on, approximately six hours in an eight-
15   hour day. (See AR 49.) As one district court stated:
16
17
18   13
            ALJ Greenberg’s decision states that Dr Milstein opined that Plaintiff “can stand for
19   four hours total” and “walk for two hours total.” (AR 26.) Although ALJ Greenberg did
     not explicitly combine those numbers, his determination that Plaintiff could perform
20   medium work without specifically rejecting Dr. Milstein’s opinions regarding his ability
21   to stand/walk, indicates that he implicitly combined them. Despite Plaintiff’s suggestion
     to the contrary (ECF No. 17 at 3), he was entitled to do so. See Davis v. Berryhill, 743 F.
22   App’x 846, 850 (9th Cir. 2018) (determining the ALJ’s finding that the plaintiff could
23   perform “‘light work,’ which entails ‘standing or walking, off and on, for a total of
     approximately 6 hours of an 8-hour workday,’ and ‘[s]itting may occur intermittently
24   during the remaining time’” is consistent with the examining physician’s opinion that the
25   plaintiff “could stand and walk for six hours a day in combination and up to three hours a
     day each” (citing SSR 83-10)).
26   14
            As with medium work, light work requires “standing or walking, off and on, for a
27   total of approximately 6 hours of an 8-hour workday” and “[s]itting may occur
     intermittently during the remaining time.” SSR 83-10, 1983 WL 31251, at *6.
28

                                                   17
                                                                                   19-cv-00045-W (JLB)
     Case 3:19-cv-00045-W-JLB Document 18 Filed 07/02/20 PageID.2194 Page 18 of 20



1           SSR 83-10 was published in 1983. Since that time, ALJs and VEs with
            experience conducting social security disability benefits hearings have
2
            understood medium work as requiring the ability to stand or walk for up to 6
3           hours. There is no reason to think that the ALJ and VE in this case lacked
            that understanding. Thus, the ALJ’s reference to medium work [in the RFC]
4
            supplied a 6-hour limitation on walking and standing, and the ALJ did not
5           pose an incomplete hypothetical to the VE.
6    James T. v. Saul, No. 2:18-CV-08794-KES, 2019 WL 3017755, at *2 (C.D. Cal. July 10,
7    2019) (emphasis added); see also Christopher P. v. Saul, No. CV 18-6484-SP, 2020 WL
8    551596, at *3 (C.D. Cal. Jan. 31, 2020) (finding the ALJ’s reference to medium work in
9    his hypothetical sufficiently captured the plaintiff’s RFC limitations to standing or walking
10   for six hours in an eight-hour workday); Mitzi D. v. Saul, No. SA CV 18-01065-DFM, 2019
11   WL 8112507, at *2 (C.D. Cal. Dec. 13, 2019) (“Given that SSR 83-10 has been in play for
12   over thirty years, there is no reason to think the VE understood light work15 to encompass
13   anything other than approximately six hours of standing or walking.”); but see Linda H. v.
14   Saul, No. CV 19-4321-PLA, 2020 WL 1244359, at *4–5 (C.D. Cal. Mar. 16, 2020) (finding
15   the ALJ erred in failing to specifically include the RFC’s six-hour walking/standing
16   limitation in the hypothetical to the VE “after the VE clearly stated her expert opinion that
17   there is no sitting at all in a sales associate job” she identified).
18                               iii.   Substantial Evidence
19          As stated above, the opinions of non-examining physicians may serve as substantial
20   evidence only when their opinions “are consistent with independent clinical findings or
21   other evidence in the record.” Thomas, 278 F.3d at 957. “The ALJ can meet this burden
22   by setting out a detailed and thorough summary of the facts and conflicting clinical
23   evidence, stating his interpretation thereof, and making findings.” Morgan v. Comm’r of
24   Soc. Sec. Admin., 169 F.3d 595, 600–01 (9th Cir. 1999) (quoting Magallanes v. Bowen,
25   881 F.2d 747, 750 (9th Cir. 1989)). Where medical reports are inconclusive, “questions of
26
27
28   15
            See supra note 14.
                                                     18
                                                                                 19-cv-00045-W (JLB)
     Case 3:19-cv-00045-W-JLB Document 18 Filed 07/02/20 PageID.2195 Page 19 of 20



1    credibility and resolution of conflicts in the testimony are functions solely of the
2    Secretary.” Id. (quoting Sample v. Schweiker, 694 F.2d 639, 642 (9th Cir. 1982)).
3          Here, in determining that Plaintiff could perform medium work, ALJ Greenberg
4    gave great weight to the opinions of three non-examining physicians who all opined that
5    Plaintiff had the ability to walk or stand, off and on, approximately six hours in an eight-
6    hour day, which, as stated above, is consistent with medium work. (See AR 26, 62, 76,
7    2080.) At a minimum, two of these opinions constituted substantial evidence on which
8    ALJ Greenberg could rely. None of these opinions were contradicted. See Magallanes,
9    881 F.2d at 752–53 (finding that the opinion of a non-treating, non-examining medical
10   adviser could serve as substantial evidence where it was “consistent with other evidence”
11   in the record). ALJ Greenberg also set out in his decision a detailed and thorough summary
12   of the independent clinical findings and other evidence in the record, stated his
13   interpretation thereof, and made findings.
14         The Court finds no error in ALJ Greenberg’s summary of the evidence. Moreover,
15   Plaintiff concedes that ALJ Greenberg “fairly and accurately summarized the medical and
16   non-medical evidence of records,” except as otherwise specifically stated in his motion.
17   (ECF No. 14-1 at 3.) Plaintiff summarizes a portion of his medical records to demonstrate
18   that there was a “worsening of [his] condition,” but he does not specifically point to
19   anything in ALJ Greenberg’s summary of the evidence that is inaccurate. (See id. at 5–7.)
20         Plaintiff highlights his “decreased exertional capacity to remain standing with his
21   small fiber neuropathy in his feet and vein issues and [to] exert himself with his heart
22   conditions” to support his contention that his condition had worsened since the last
23   decision. (ECF No. 17 at 5.) Yet, as discussed above, ALJ Greenberg agreed that
24   Plaintiff’s condition had worsened. ALJ Greenberg further identified each of these
25   conditions in his decision, summarized the independent clinical findings addressing them,
26   stated his interpretation thereof, and made appropriate findings.            For example,
27   ALJ Greenberg identified neuropathy as one of Plaintiff’s impairments, but determined
28   that this impairment did not preclude Plaintiff from exerting himself at the medium level

                                                  19
                                                                                19-cv-00045-W (JLB)
     Case 3:19-cv-00045-W-JLB Document 18 Filed 07/02/20 PageID.2196 Page 20 of 20



1    because “Gabapentin helps his neuropathy symptoms” and “[a]n electrodiagnostic study
2    conducted in March 2015 was normal, as it showed no evidence of polyneuropathy or
3    lumbosacral root lesion.”    (AR 25 (citing AR 889–91, 1302).)         As quoted above,
4    ALJ Greenberg similarly addressed Plaintiff’s deep vein thrombosis and heart condition.
5          For the foregoing reasons, the Court finds that ALJ Greenberg’s RFC determination
6    that Plaintiff could perform medium work is supported by substantial evidence in the
7    record.
8    VI.   CONCLUSION AND RECOMMENDATION
9          For the reasons discussed above, the Court RECOMMENDS that Plaintiff’s motion
10   for summary judgment be DENIED, that the Commissioner’s cross-motion for summary
11   judgment be GRANTED, and that Judgment be entered affirming the decision of the
12   Commissioner and dismissing this action with prejudice.
13         IT IS HEREBY ORDERED that any written objections to this Report and
14   Recommendation shall be filed with the Court and served on all parties no later than
15   July 17, 2020.     The document should be captioned “Objections to Report and
16   Recommendation.”
17         IT IS FURTHER ORDERED that any reply to the objections shall be filed with
18   the Court and served on all parties no later than July 24, 2020.
19         The parties are advised that failure to file objections within the specified time may
20   waive the right to raise those objections on appeal of the Court’s order. Turner v. Duncan,
21   158 F.3d 449,445 (9th Cir 1998); Martinez v. Ylst, 951 F.2d 1153, 1157 (9th Cir 1991).
22         IT IS SO ORDERED.
23   Dated: July 2, 2020
24
25
26
27
28

                                                 20
                                                                               19-cv-00045-W (JLB)
